Order entered November 20, 2017




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01221-CV

  THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellant

                                               V.

         CHARLES WAYNE TAYLOR AND ROSEMARY TAYLOR, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-08022

                                          ORDER
       Before the court is appellant’s November 15, 2017 unopposed motion to extend time to

file appellant’s brief in this accelerated appeal. We GRANT the motion and ORDER appellant’s

brief filed on or before December 15, 2017.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE